Exhibit 10.2

 

LOGO [g944035ex10_2logo.jpg]

Driven by science. Focused on life.

Via Email Delivery

May 13, 2015

Mr. Andrew Powell

<REDACTED>

Dear Andrew

It is my great pleasure to offer you the position of General Counsel, Corporate
Secretary reporting to me. We are very excited about the possibility of you
joining our team, and we look forward to the prospect of working with you in our
innovative company!

The following outlines the terms of our offer:

Your annualized base salary will be $450,000 payable on the 15th and last day of
each month.

Employees who join the Company between January 1 and September 30th will be
eligible for a prorated bonus for their first year of employment. Bonuses are
generally paid in the first quarter, following year that the bonus was earned.
As such, you will be eligible for the 2015 corporate bonus paid out in the first
quarter of 2016. The target bonus opportunity for your position is 60% of your
base salary. The actual payout can range from 0% to 250% of this target, based
on individual and company performance. The Board of Directors makes an
assessment of company achievement against goals for purposes of annual bonus
payouts annually, generally in the first quarter of the following year. You will
be a participant in the Medivation 162M Bonus Program for Section 16 Officers as
adopted by the Board of Directors.

We will recommend to Medivation’s Board of Directors that you be granted an
option to purchase 20,430 shares of Medivation common stock and 10,215
restricted stock units (RSUs). Upon vesting, each RSU will entitle you to
receive one share of Medivation common stock.

Your options will have an exercise price equal to the fair market value of the
shares, on the date the option is granted (as determined in accordance with
Medivation’s Stock Option Grant Date Policy). The terms of your options will be
governed in all respects by the terms of our 2004 Equity Incentive Award Plan
and the stock option agreements. Your options will vest over a four-year period
– 25% at the end of the first year, then 1/48th monthly thereafter over the
ensuing three years. Your RSUs will vest over a three year period – one third on
each of approximately the first, second and third anniversaries of the grant
date. In the event there is a change of control of Medivation, your options
would fully vest and become exercisable, and your RSUs would fully vest,
automatically upon the occurrence of that event.

525 Market Street, 36th Floor  San Francisco, CA 94105 (415) 543-3470  Fax
(415) 543-3411 www.medivation.com



--------------------------------------------------------------------------------

Your options and RSUs will be submitted for approval following your start date
of employment. A stock option agreement will be provided to you, after the Board
of Directors has approved your grant. In addition, you may be eligible for
future annual equity grants under the Plan based on the level of your position
and your performance. Annual grants are typically made in the first quarter, of
the year following a performance evaluation. Employees must be on board by
September 30th, in order to be eligible for an annual grant.

As an employee of Medivation, Inc., (the Company) you will be eligible to
participate in our benefits programs. These include health, dental, vision,
basic life and basic personal accident insurance. Details of these and other
benefits will be provided during the new hire orientation. All Medivation Inc.,
benefits are re-evaluated on an annual basis and are subject to change.

Subject to timely completion of your job responsibilities, paid time off (PTO)
may be utilized at your discretion.

The Company offers a 401(k) plan with an employer match that provides you with
the opportunity for pre- or post-tax, long-term savings. You may contribute up
to the federal maximum, which is currently $18,000.

In addition, the Company offers an Employee Stock Purchase Plan (ESPP) - ESPP is
a voluntary benefit that allows eligible employees to purchase shares of
Medivation common stock at a discount through after tax payroll deductions.
Eligible employees must enroll during the designated enrollment period.
Additional information including a Prospectus and online enrollment instructions
will be provided after your date of employment.

As a result of the 1986 Immigration Reform and Control Act, we are required to
verify the identity and work authorization of all new employees. You will
therefore be required to sign the Employment Eligibility Verification (Form
I-9). We will need to examine original documents that satisfy these verification
requirements, within 24 hours of your employment start date. This offer of
employment is contingent upon your providing the necessary documentation within
that period.

You will abide by the Company’s strict policy that prohibits any new employee
from using or bringing with him/her all prior employers’ proprietary
information, trade secrets, proprietary materials, and/or processes. Upon
starting employment with Medivation Inc., you will be required to sign an
Employee Confidentiality and Invention Assignment Agreement indicating, among
other things, your agreement with this policy.

By signing below you are indicating your understanding that should you accept a
position at Medivation Inc., the employment relationship is based on the mutual
consent of the employee and the Company. Accordingly, either you or the Company
can terminate the employment relationship at will, at any time, with or without
cause or advance notice.

This offer of employment is effective for three (3) business days from the date
of this letter and is contingent upon satisfactory completion of background and
reference checks. If all of



--------------------------------------------------------------------------------

the foregoing is satisfactory, please sign, date, and return this letter, within
three (3) business days. Please label the envelope attention Sandy Cooper, Human
Resources and mail it to Medivation, 525 Market Street 36th Floor, San
Francisco, CA 94105. If you prefer, you may scan and email your signed offer
letter to sandy.cooper@medivation.com

Andrew, we are enthusiastic about welcoming you to the Company and look forward
to you joining our team.

 

Sincerely, /s/ David Hung David Hung, MD President and Chief Executive Officer

I accept employment with the Company on the foregoing terms.

 

/s/ Andrew Powell

Andrew Powell

5/26/15

  

5/27/15

Date Signed    Anticipated Start Date